DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/15/2021 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, an initialed and dated copy of Applicant's IDS form 1449 filed 12/15/2021 are attached to the instant Office action.

Acknowledgements
This communication is in response to the application claim amendments filed on 12/15/2021.
The amendments filed on 12/15/2021 have been entered.
Abstract amendments overcome the specification objection previously set forth in the Office Action mailed on 09/16/2021.
Claims amendments overcome the objections and the USC 103 rejections previously set forth in the Office Action mailed on 09/16/2021.
Terminal disclaimer filed on 12/15/2021 filed in view of co-pending application 16/794,283 is approved. Therefore, the double patenting rejection previously set forth in the Office Action mailed on 09/16/2021 is withdrawn.

The Specification amendments filed on 02/03/2022 is accepted.
Allowable Subject Matter
Above Claims 1-3, 6-12 and 15-24 are allowed.
The following is a statement of reasons for indication of allowable subject matter.
Cited and relevant prior art of record:
Osborn (US 20200127840 A1,
Roy (US 20160359551 A1), 
Yi (US 20150295903 A1), and
Riou (US 20170083459 A1), 
Osborn discloses secure communication between one or more senders and one or more recipients utilizing symmetric key algorithm and counter. Roy explicitly discloses multicast and unicast wireless transmissions. Yi discloses a cipher structure for encryption and decryption at the sending and receiving device, respectively, where XOR logic is performed on nonce and counter inputs are generated at the encryption terminal and the decryption terminal, where the outputs of the XOR logics are directly fed into AES module operating in a counter mode. Riou discloses pseudo-random number, Xored with counter, where the output is input to a hash function to produce output key share. 
While the above prior arts disclose the aforementioned concepts, however, none of the above prior arts, individually or in combination, discloses the all limitations in the manner recited in the independent claims. Specifically, none of the above prior art discloses for encryption, Xoring first nonce and first counter to produce an output that is an input to SHA3 before being fed into a symmetric key encryption algorithm and, for decryption, Xoring a second nonce and second counter to produce an output that is an in conjunction with the remaining limitations of the independent claims render the above independent claims allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BASSAM A NOAMAN/Examiner, Art Unit 2497                                                                                                                                                                                                        


/ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497